IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,690-02


                 EX PARTE SANTIAGO MELITON OLIVARES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1174911-A IN THE 337TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to fifty years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Olivares v. State, No. 14-09-00915-CR (Tex. App.—Houston [14th Dist.] June 10,

2010) (not designated for publication).

        On September 10, 2012, Applicant filed this application in Harris County. He then filed a

mandamus application with this Court and urged us to order the trial court to “proceed” with his

habeas application. We ordered the trial court to respond, and Applicant’s habeas application has
                                                                                                      2

now been forwarded to this Court.

       We remand this application to the 337th District Court of Harris County to allow the trial

court to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 25, 2015
Do not publish